McGILL, Justice.
I concur in the disposition of the majority reversing the judgment of the trial court and remanding the cause. However, I am riot in accord with the views expressed in the majority opinion. . As conceded by the majority, the parties under the 11th paragraph of thq lease as amended on July 6, 1948, contemplated that the fixtures or equipment should not be removed from the building on termination of the lease. In the building these fixtures and equipment unquestionably hada value far in excess of the salvage value they would have had if removed and. sold on the market. This is the value the parties had in mind and which the lessor agreed to pay. The language employed “fair cash market value” is not an insurmountable obstacle. The fixtures and equipment in the building unquestionably enhanced the value, of the use of the building to anyone in the market for its use. True the market would be somewhat limited, but that it had a market value in place it seems to me is certain. Also, it seems incongruous to distort this value into a value which .the fixtures and equipment would have if removed, when the parties clearly contemplated that they should not be removed. However, by the express terms of' the last amendment, “permanent alterations” were to' become the lessor’s property on. termination of the lease, and therefore whether they were a part of the equipment or not he did not agree to pay for them. That the ducts and conduit wiring were such permanent alterations there cari be no doubt; nor can there be any doubt that the court considered their value in arriving at *978the amount of the judgment. Such value cannot be accurately ascertained from the record SO' that it can be deducted from the amount of the judgment and the judgment reformed accordingly. Therefore I agree that a reversal and remand is required.